Citation Nr: 0836034	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-33 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for asbestos exposure.  

2.  Entitlement to service connection for retinopathy, to 
include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for a thyroid disorder, 
to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for psoriasis, to 
include as secondary to diabetes mellitus.  

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

6.  Entitlement to an acquired psychiatric disorder other 
than PTSD.  

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.  

REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1973.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from February 2005 and April 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his October 2006 substantive appeal, the veteran requested 
a hearing in Washington DC before a member of the Board.  A 
Report of Contact, dated in August 2008, documents that the 
veteran updated his request for a hearing, specifying that he 
wants a video conference hearing.  Thus, on remand, the 
veteran must be scheduled for a video conference hearing 
before a member of the Board.  

Also of record, is a March 2007 letter on the veteran's 
behalf requesting records in possession of VA with regard to 
a claim for disability benefits from the Social Security 
Administration (SSA).  

The above raises the issue of whether additional relevant 
evidence, including administrative decisions and medical 
evidence, is in the possession of the SSA.  On remand, any 
such records should be obtained from the SSA and associated 
with the claims file.  If there are no records, a negative 
reply should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications; and associate the records 
with the claims file.  If no records are 
available, a negative reply should be 
obtained and associated with the claims 
file.  

2.  After undertaking any additional 
development indicated as a result of the 
above, readjudicate the veteran's claims 
on appeal.  If any disposition remains 
unfavorable to the veteran, furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

3.  Schedule the veteran for a 
videoconference hearing before a member of 
the Board in the order that the request 
was made.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




